Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about September 7, 2001, which granted defendant’s motion for vacatur of a default judgment entered December 13, 2000, upon payment to plaintiff of $1,055 in costs and disbursements, unanimously affirmed, without costs.
Defendant was required to show both a meritorious defense and reasonable excuse for the default (see, Brusco v St. Clare’s Hosp. & Health Ctr., 128 AD2d 390, 391, lv denied 70 NY2d 606, appeal dismissed 70 NY2d 692). Plaintiff does not dispute on appeal that defendant showed a meritorious defense. Under the circumstances of this case, we decline to disturb the motion court’s acceptance of defendant’s excuse, which acceptance was within its discretion (see, Hunter v Enquirer-Star, Inc., 210 AD2d 32, 33). Concur—Nardelli, J.P., Mazzarelli, Andrias, Rosenberger and Friedman, JJ.